United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 15, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40555
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

OSAMA HAROON SATTI,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 6:04-CR-25-ALL
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Osama Haroon Satti appeals his conviction and sentence for

being an illegal alien in possession of a firearm.     He argues

that (1) the Government violated the plea agreement, (2) the

district court clearly erred in imposing a four-level enhancement

pursuant to U.S.S.G. § 2K2.1(b)(1)(B) (2003), and (3) the

district court’s non-Guideline sentence was unreasonable.

     We review de novo whether the Government’s conduct violated

the terms of the plea agreement, United States v. Saling, 205


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40555
                                -2-

F.3d 764, 766 (5th Cir. 2000), and hold that the Government’s

conduct was consistent with the parties’ reasonable understanding

of the agreement’s upward-departure notice provision.      See United

States v. Wilder, 15 F.3d 1292, 1295 (5th Cir. 1994).    Satti’s

breach argument therefore fails.

     Reviewing the district court’s § 2K2.1(b)(1)(B) enhancement

for clear error, United States v. Creech, 408 F.3d 264, 270 n.2

(5th Cir.), cert. denied, 126 S. Ct. 777 (2005), we hold that the

district court’s finding that Satti unlawfully sought to obtain

between eight and twenty-four firearms was plausible in light of

the record as a whole.   See § 2K2.1(b)(1)(B), comment. (n.9);

United States v. Cooper, 274 F.3d 230, 238 (5th Cir. 2001).

     Finally, the district court followed the proper procedure

for imposing a non-Guideline sentence, and its fact-specific

reasons were consistent with the 18 U.S.C. § 3553(a) factors.

See United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).

The length of time that Satti had been illegally residing in this

country at the time of the offense, his desire to obtain numerous

silencers “in the near future,” and his desire to obtain C-4

explosives were not facts taken into account under the

Guidelines.   Therefore, his sentence did not produce an

unwarranted disparity and was not unreasonable.   See id. at 709.

     AFFIRMED.